    Case 2:21-mj-00449-ST Document 1 Filed 04/13/21 Page 1 of 9 PageID #: 1




MRM: APW
F. #2021R00363

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF
 A 2005 CHEVROLET IMPALA, VIN
                                                   AFFIDAVIT IN SUPPORT
 NUMBER 2G1WFS2E859371783, WITH
                                                   OF A SEARCH WARRANT
 LICENSE PLATE NUMBER FAK4768
                                                   No. 0-


                           AFFIDAVIT IN SUPPORT OF AN
                           APPLICATION UNDER RULE 41
                       FOR A WARRANT TO SEARCH AND SEIZE

               I, Daniel Fandrey, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure to search a Chevrolet Impala (referred to as the “SUBJECT

VEHICLE”) as described in detail in below and in Attachment A, for the evidence described

in Attachment B.

       2.      I am Task Force Officer with the Federal Bureau of Investigation (“FBI”) Crime

Against Children and Human Trafficking Unit (the “Task Force”) and have been since 2017. I

have been a police officer since 2007. I have participated in numerous investigations of child

exploitation cases similar to the offense to which the instant investigation relates. I have

experience executing search warrants involving cars, homes, cell phones and other electronic

devices.
    Case 2:21-mj-00449-ST Document 1 Filed 04/13/21 Page 2 of 9 PageID #: 2




       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

       4.      Based on my training and experience and the facts set forth in this affidavit, there

is probable cause to believe that violations of Title 18, United States Code, Sections 2422(b)

(Coercion and Enticement of a Child) and Title 21, United States Code, Section 841(a)(1)

(Possession of a Controlled Substance with Intent to Distribute) (the “SUBJECT OFFENSES”)

have been committed by an individual named Kevin Will. There is also probable cause to search

the property described in Attachment A for evidence and instrumentalities of these crimes as

further described in Attachment B.

                                      THE SUBJECT VEHICLE

       5.      The SUBJECT VEHICLE is currently located in the parking lot of West

Hampton Impound Lot of the Suffolk County Police Department. The SUBJECT VEHICLE

is a Chevrolet Impala, Vin Number 2G1WFS2E859371783 with license plate number

FAK4768.




                                                 2
     Case 2:21-mj-00449-ST Document 1 Filed 04/13/21 Page 3 of 9 PageID #: 3




                                              PROBABLE CAUSE

         6.       On or about March 4, 2021, the FBI was investigating a Kik 1 chat room identified

as “LongIslandDLMenOnly.” 2 One of the Kik chat room users identified during the

investigation was display name “Kevin Will” with user name “Southshore27” (the “Kevin Will

account”). The Kevin Will account responded to a post in the chat room in which a father – who

was actually an undercover law enforcement officer – posted that he was going on vacation with

his son to Long Island and looking for things to do. The Kevin Will account then sent a private

message to the “Father” asking for more information, which initiated a further conversation over

private messages.

         7.       During the conversation, the Kevin Will account and the “father” engaged in

further discussions with the “father” stating he was 38 years old and his son was almost 11 years

old. During the conversations, the Kevin Will account expressed an interest in pursuing oral and

anal sexual contact with the son, and the “father” indicated he would like to observe the sexual

contact. The Kevin Will account made arrangements to meet the “father” at a coffee shop in

Farmingdale, New York on April 8, 2021, to determine the validity of the father’s statements and

to arrange to meet the son. The Kevin Will account also stated that he would bring extra small

women’s underwear and “party supplies” that he referred to as “ski.”


1
         Kik Interactive Inc. is a company that offers a free instant messaging mobile application (app), Kik
Messenger. The app is commonly just called Kik. Kik markets itself as “the only chat platform built especially for
teens and as a clear leader in chatbots, Kik will become the central hub for everyday life for teens across the world
as we grow.” Through the app, users can transmit and receive messages, photos, videos, sketches, mobile
webpages, and other content, both publicly (to all users or groups of users) and privately (to a specific user).
2
         Based on my training and experience and participation in this investigation, the Kik chat room
“LongIslandDLMenOnly” is a chat room where people communicate about homosexual sexual activity that is cover
in nature and the designation “DL” implies “down low,” or hidden.



                                                          3
    Case 2:21-mj-00449-ST Document 1 Filed 04/13/21 Page 4 of 9 PageID #: 4




       8.      Based on my training and experience, I know that “ski” is a slang term for

cocaine.

       9.      On April 8, 2021, at approximately 4:17pm, the Kevin Will account texted the

father “naughty to get him panties and stuff.” Around the same time, the Kevin Will account

texted the “father” a picture of an Xbox Live Gold card with a question mark. The “father”

responded, “Yes. Perfect.” In the picture, a red shopping cart from Target can be seen in the

background.


       10.     On April 8, 2021, at approximately 5:00 P.M., the Task Force was conducting

surveillance at the coffee shop in Farmingdale, when the defendant, KEVIN WILL, arrived at the

coffee shop. The defendant was driving the SUBJECT VEHICLE. The “father” and the Kevin

Will account had previously exchanged Kik messages that same day about the clothing they were

wearing so that they could recognize each other. During a conversation at the coffee shop, the

“father” informed the defendant that the son was back in a room at a hotel in Melville, New

York. The “father” also showed the defendant a photo of a child purported to be the son. The

“father” provided the defendant the name of the hotel in Melville and asked the defendant to wait

in the car when he arrived at the hotel. The defendant and “father” drove separately to the hotel

in Melville. The defendant drove the SUBJECT VEHICLE to the hotel.

       11.     At approximately 5:15 P.M., the agents observed the defendant arrive in the

SUBJECT VEHCILE at the Melville hotel where the son was purportedly located. The

defendant waited in the SUBJECT VEHICLE. After a few minutes the “father” texted the Kevin

Will account the room number, which was on the third floor of the hotel. The defendant then



                                                4
    Case 2:21-mj-00449-ST Document 1 Filed 04/13/21 Page 5 of 9 PageID #: 5




entered the hotel, took the elevator to third floor, and walked toward the room on the third floor

in which the son was purportedly located. Just prior to reaching the designated room, the Task

Force arrested the defendant. At the time he was arrested, the defendant had in his possession,

among other items, two lubricants (“Astroglide Premium” and “Eden Fantasy Personal

Lubricant”), a box of trojan ultra-thin latex condoms, an Xbox Live Gold gift card, two pairs of

small and extra-small women’s underwear, two bottles of whiskey, and a quantity of a white

powdery substance. These items were contained inside a Target shopping bag.

       12.     At the time the defendant was arrested he had a receipt in his pocket. The receipt

was from a Target located at 838 Sunrise Highway in Bay Shore at dated April 8, 2021 at 4:25

P.M. The receipt was for a number of prescription medications, although the specific medication

was not listed on the receipt.


       13.     No receipt for the Xbox Live Gift card, women’s underwear, condoms, whiskey

or lubricants was recovered from the defendant’s person.


       14.     After the defendant was arrested, agents observed small white bags that they

recognized as prescription medication bags on a seat in the SUBJECT VEHICLE. The

SUBJECT VEHICLE was towed to the West Hampton Impound Lot of the Suffolk County

Police Department where it currently remains.


       15.     After the defendant was arrested, as part of routine questioning, I asked the

defendant about any medical conditions he had. I mentioned to the defendant that there appeared

to be prescription medications in the car and asked if he needed any of the medications. The




                                                 5
    Case 2:21-mj-00449-ST Document 1 Filed 04/13/21 Page 6 of 9 PageID #: 6




defendant replied that the medications were a generic form of the erectile dysfunction medication

known as Cialis, as well as medication for depression.


        16.     A field test of the white powdery substance recovered from the defendant was

positive for cocaine.


        17.     Based on my training and experience, I know that individuals mix cocaine and

erectile dysfunction drugs to increase the effects of the controlled substances during sexual

activity. Additionally, based on my training and experience, if the quantity of the Cialis that

remains in SUBJECT VEHICLE is different than the amount of Cialis the defendant purchased

at the Target store, it would indicate that he ingested a Cialis pill prior to going to the third floor

of the hotel. This would be evidence of the defendant’s intent to have sexual contact with the

purported child.




                                                   6
Case 2:21-mj-00449-ST Document 1 Filed 04/13/21 Page 7 of 9 PageID #: 7




    /s/ Steven Tiscione
   Case 2:21-mj-00449-ST Document 1 Filed 04/13/21 Page 8 of 9 PageID #: 8




                                  ATTACHMENT A

                                Property to be searched

            The SUBJECT VEHICLE is currently located at in the West Hampton

Impound Lot of the Suffolk County Police Department. The SUBJECT VEHICLE is a

Chevrolet Impala, Vin Number 2G1WFS2E859371783 with license plate number FAK4768.
    Case 2:21-mj-00449-ST Document 1 Filed 04/13/21 Page 9 of 9 PageID #: 9




                                      ATTACHMENT B
                                      Property to be Seized
   A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

       The information to be seized from the SUBJECT VEHICLE include the following

evidence, fruits, and instrumentalities of Title 18, United States Code Section 2422(b) and Title

21, United States Code Section 841(a)(1) (the “SUBJECT OFFENSES”), including:


       1.      Erectile Dysfunction medication, including Cialis;

       2.      Receipts from Target on April 8, 2021;

       3.      Receipts showing a purchase of women’s underwear, condoms, Xbox Live Gold

Card, whiskey or lubricants;

       4.      Registration cards, insurance cards, mechanic bills or any other documents

demonstrating who owned or used the SUBJECT VEHICLE;

       5.      Controlled substances and/or plastic baggies, pipes or other drug paraphernalia.




                                                2
